Citation Nr: 0025045	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decreased visual acuity of the left eye as a result of VA 
surgical treatment in November 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1941 to August 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
March 1999, and a substantive appeal was received in April 
1999.  The veteran testified at a personal hearing at the RO 
in May 1999. 


FINDINGS OF FACT

1.  In June 1998, the veteran filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for decreased visual 
acuity of the left eye due to VA surgical treatment in 
November 1995. 

2.  There is no medical evidence linking a loss of visual 
acuity of the left eye to the VA surgical treatment in 
November 1995.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for decreased visual acuity of the left 
eye is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  In June 1998, the RO 
received a claim from the veteran for compensation under 38 
U.S.C.A. § 1151 based on surgery performed at a VA facility 
in November 1995. 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the initial disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
Those amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments apply 
to his appeal.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony, because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

As noted above, for claims filed prior to October 1, 1997, 
the claimant did not have to show an element of fault on the 
part of the VA.  Jimison v. West, 13 Vet. App. 75, 77 (1999).  
As such, the elements of a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 for claims filed prior 
to October 1, 1997, were as follows:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  Id. at 78.  However, because effective October 
1, 1997, Congress amended 38 U.S.C.A. § 1151, to include a 
requirement that the claimant prove fault on the part of the 
VA, it follows that for a claim to be well-grounded under 
38 U.S.C.A. § 1151, for claims filed after October 1, 1997, 
as in the present case, the veteran must satisfy the elements 
of a well-grounded claim listed above, and also establish 
that element number (2) was due to some element of fault on 
the part of the VA.  

Evidence associated with the claims file reflects that in 
November 1995 the veteran underwent cataract extraction with 
intraocular lens replacement of the left eye at a VA 
facility.  In July 1996, the veteran underwent a vitrectomy 
and membrane peeling of the left eye.  A report of that 
surgery reflects that the veteran in November 1995 had not 
achieved vision as good as expected after the cataract 
extraction and that it was unclear whether this was the 
result of macular degeneration or a macular pucker and 
epiretinal membrane.  The diagnoses at the time of the latter 
surgery were (1) status post cataract extraction with 
placement of the intraocular lens, left eye; (2) epiretinal 
membrane, left eye; and (3) age-related macular degeneration, 
left eye.  

The veteran underwent a VA examination in January 1998.  
Visual acuity at that time was 20/30 in the right eye and 
20/200 in the left eye.  The assessments were (1) age-related 
macular degeneration bilaterally with a question of TED 
versus a recurring macular hole versus a choroidal 
neovascular membrane in the left eye; (2) status post pars 
plana vitrectomy and membrane peel for a macular hole in the 
left eye in July 1996; (3) status post intraocular lens, left 
eye, with repositioning PEI; (4) cataract, right eye, stable; 
(5) glaucoma based on increased intraocular pressure and a 
large cup to disk ration; (6) symptomatic Meibomian gland 
dysfunction.  

The examiner noted that in November 1995 the veteran had 
undergone an uncomplicated cataract surgery in the left eye, 
with postoperative vision of 20/40, + 1, preoperative vision 
having been 20/60, -2, +2.  The examiner further noted that 
examination subsequently revealed an epiretinal membrane and 
that the veteran underwent pars plana vitrectomy and membrane 
peel in July 1996, at which time vision was 20/80 without 
correction.  Vision improved to 20/30 in September 1996 and 
was 20/50 in October 1998.  

The examiner concluded, after a review of the records that it 
"[I]t was felt . . . that the [veteran] was noted to have 
macular degeneration changes prior to cataract surgery."  
The examiner further concluded that "[t]here was no notation  
. . . of an epiretinal membrane until after the cataract 
surgery," but that "it is not possible to say that the 
cataract surgery caused the epiretinal membrane for there is 
no notation of that in the records."  Noting that there was 
little difference between preoperative and postoperative 
visual acuity, the examiner concluded that "the most likely 
reason for [the veteran's] decrease in visual acuity in 1995 
and 1996 was the combination of cataract and age related 
macular degeneration with some component of the epiretinal 
membrane also."  

After reviewing the claims file, the Board is unable to find 
any medical evidence suggesting a link or nexus between any 
loss of visual acuity of the left eye and VA medical 
treatment in connection with the November 1995 surgical 
procedure.  The medical evidence of record appears to 
implicate age-related macular degeneration, the veteran's 
cataract, and the epiretinal membrane as the causes for the  
loss of visual acuity, but the VA surgical procedure has not 
been mentioned in any medical reports or opinions as a cause.  
In fact, notwithstanding any contentions by the veteran's 
representative to the contrary, the January 1998 VA examiner, 
far from opening up the possibility that surgery in November 
1995 precipitated the veteran's epiretinal membrane, clearly 
stated that it was "not possible" to conclude that there 
was a causal relationship between the surgery and the 
subsequent disorder.  

Further, even if the Board were to assume for the sake of 
argument that the medical evidence did show a nexus between 
the VA treatment and the loss of visual acuity, there is no 
medical evidence suggesting that the proximate cause of the 
loss of visual acuity was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the loss of visual acuity was an event 
which was not reasonably foreseeable.  As such, the claim 
would still be not well-grounded.  

The Board does recognize the veteran's May 1999 testimony 
regarding his belief as to the etiology of his loss of visual 
acuity.  However, as a layperson he is not competent to offer 
opinions as to medical causation.  Espiritu.  There is no 
indication from the claims file that there is any additional 
medical evidence that might link the veteran's loss of visual 
acuity to treatment or hospitalization provided by the VA, 
and the veteran has not suggested that additional such 
evidence exists.  Without medical evidence linking a current 
disorder to treatment or hospitalization rendered by the VA, 
let alone to fault by health care providers, the veteran's 
claim for 1151 benefits is not well grounded.  38 U.S.C.A. 
§ 5107(a). 


ORDER

This appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

